Case: 1:19-cv-00145-DAP Doc #: 337 Filed: 05/22/19 1 of 1. PagelD #: 10157

Debbie Baskerville _
1062 Bostwick Rd.  RILED
ithaca, NY, 14850

debasker@gmail.com

 

May, 17, 2019

MOTION TO INTERVENE AS INTERESTED PARTY: CASE NO. 1:19-cv-14: DIGITAL MEDIA
SOLUTIONS, LLC (Plaintiff) vs. SOUTH UNIVERSITY OF OHIO, LLC, et al. (Defendants)

United States District Court
Northern District of Ohio

Eastern Division

Judge Dan Aaron Polster
Magistrate Judge Thomas M. Parker

Dear Judge Polster,

1am a former fulltime faculty member of the Art Institute of Pittsburgh Online Division, and |
taught for the school for 12 years. Along with many of my colleagues, | still have not received a
paycheck for the pay period of Feb. 22 -March 8, 2019, which was due to be paid on March 15
by DCEH. | have no legal expertise, and am unable to afford legal representation, but the clerk
at your court suggested that | submit this letter to represent myself in the court proceedings as
a party needing redress. | am aware that the Receiver claims to be making every effort to find
funding for our final pay, but with the end of the Receivership approaching quickly, this
outcome is seeming less likely.

My main aim with this request is to receive the final pay mentioned; however, | have some
additional concerns:

1. lam concerned about the security of my personal information housed on DCEH servers
and how that information will be protected. | would like to see a plan to address this for
former employees.

2. Additionally, to aid employees in our own record keeping and ability to defend
ourselves, or act legally, | would like to request that former employees be given
temporary access to, or copies of:

a. Our paystubs for a year of employment prior to closure.

b. Documentation of DCEH Health Plans for a year of employment prior to closure.

c. Documentation of the DCEH Standards, Policies and Procedures library for the
year prior to closure of the company.

3. Employees paid medical insurance premiums in 2018 and 2019 for a medical plan that
was not being funded. We should be reimbursed, and also need protection from
medical costs accrued while this deception was being enacted. | personally do not have
any outstanding medical bills that would have been covered by my plan, but am
concerned for my colleagues who do.

Thank you for your consideration of these requests.
Sincerely,

Debbie Baskerville

en CO

   
